DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Priority
It is noted that this application claims priority to provisional patent application 62/172,943. The claimed subject matter of this application does not appear to be fully supported by the provisional patent application. The specification of the provisional ‘943 is directed solely towards the manufacture of Pt (or Pt/Pd) nanocages (p. 2). While the provisional does appear to support a Pt nanocage wall thickness of 1 to 6 atomic layers (p. 2) and cubic Pt nanocages and octahedral Pt nanocages (Figs 1, 3), the provisional does not appear to provide sufficient support for the limitation of claim 1: “facet has a thickness of about 5 nm or less”; the provisional does not support the claimed proportion of Pt atoms packed in a face centered cubic structure, the claimed nanocage dimensions, or that each of the facets is a particular plane. Accordingly, the provisional does not provide support for the subject matter of claims 1-20 as currently drafted and the claims have not been afforded the earlier effective filing date.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,835,955.This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xia et al. (US 2009/0282948), as evidenced by maelabs (“Gold, Au”) with respect to claim 13.
Regarding claims 1, 14 and 16, Xia teaches a hollow nanostructure (¶ 6). The nanostructure can be cubic, octahedron or tetrahedron (abstract, ¶ 52); each face corresponds to a facet, and in one example, Xia teaches a nano-cube with Au wall thickness of 1 nm (¶ 88). Xia also teaches the nanostructures can be nanocages (¶ 55).
Regarding claim 13, Xia teaches a hollow nano-cube with Au wall thickness of 1 nm (¶ 88). Au has a lattice parameter of 0.407 nm (evidenced by maelabs “Gold, Au”). A thickness of 1 nm therefore corresponds to 2-3 atomic layers.
Regarding claim 15, Xia teaches the hollow nanostructures contain twin boundaries which form the boundaries of the facets (¶ 4).
Regarding claim 17, Xia teaches the hollow nanostructure may comprise silver, gold, platinum, palladium (¶ 53, 99).
Regarding claim 18, Xia teaches that the hollow nanostructures are made entirely out of metals such as gold/silver, platinum/silver and palladium/silver (¶ 54).
Regarding claim 20, Xia teaches the hollow nanostructure having {100}, {110}, and {111} facets (¶ 8).
Claims 1, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu et al. (“Fabrication of Cubic Nanocages and Nanoframes by Dealloying Au/Ag Alloy Nanoboxes with an Aqueous Etchant Based on Fe(NO3)3 or NH4OH”).
Regarding claims 1 and 16-17, Lu teaches hollow Au/Ag cubic nanocages (p. 1765, col. 1, ¶ 2). The nanocages have a wall thickness of 5 nm (p. 1766, col. 2, ¶ 2).
Regarding claim 19, Lu teaches nanocages having a dimension of about 30 nm (see Figs. 2C-2F).
Regarding claim 20, Lu teaches the presence of {111} and {100} facets on the nanocage (p. 1767, col. 2, ¶ 2).
Claims 1, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US 2016/0082418)
Regarding claims 1 and 17-18, Qin teaches a core-frame nanostructure having a frame (corresponding to the claimed facets) around a hollow area within the frame (¶ 10). The frame has a thickness of 0.6-5 nm (¶ 84) and comprises metal atoms such as Au, Pd, Pt, Ag or their combinations (¶ 85). The frame can also be solely a single metal such as Au, Pd or Pt (¶ 85).
Regarding claim 13, Qin teaches the frame has a thickness of 3-6 atomic layers (¶ 84).
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-1.2 nm (¶ 84).
Regarding claim 15, Qin teaches facets sharing twin planes (¶ 102).
Regarding claim 16, Qin teaches the frame can have a variety of shapes, including a cube, wire, octahedron, icosahedron, decahedron, etc. (¶ 85).
Regarding claim 20, Qin discloses that the facets include {100}, {110} and {111} (see ¶ 294).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2009/0282948), as applied to claim 1, further in view of Chen et al. (“Gold Nanocages: Engineering Their Structure for Biomedical Applications”) as evidenced by Jingyi et al. (“Facile Synthesis of Gold-Silver Nanocages with Controllable Pores on the Surface”) and Sargent-Welch (“Table of Periodic Properties of the Elements”).
Regarding claim 7, the limitations of claim 1 have been addressed above. Xia teaches silver nanostructures, which act as the template for the hollow gold nanostructures, have a size of 20-300 nm (¶ 51), and the resulting hollow nanostructures produced increase in size by about 20% (¶ 59), resulting in a size of 24-360 nm, which corresponds to the claimed edge length. This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Xia also teaches a hollow nano-cube with Au wall thickness of 1 nm (¶ 88). Xia does not expressly teach pores at each of the 8 corners of the cube, each pore having a triangular structure with an average edge length of about 3 to 10 nm.
Chen teaches a gold nanocube having triangular holes at the corners of a gold nanocube with edge lengths of 5 nm (Fig. 5; p. 2259, col. 1, ¶ 2). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the gold nanocubes of Xia to have triangular pores, as taught by Chen, because the control of the pore size allows for fine tuning absorption spectra of the Au nanocages, increasing their effectiveness for biomedical applications (p. 2259, col. 2, ¶ 1). Jingyi evidences that gold nanocubes produced with triangular pores at the corners contain about 60% Au (p. 14777, col. 1, ¶ 1), and Sargent-Welch evidences that Au inherently packs into the fcc structure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2009/0282948), as applied to claim 1
Regarding claim 19, the limitations of claim 1 have been addressed above. Xia teaches silver nanostructures, which act as the template for the hollow nanostructures, have a size of 20-300 nm (¶ 51), and the hollow nanostructures produced increase in size by about 20% (¶ 59), resulting in a size of 24-360 nm. This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 2-6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1 and evidenced by maelabs (“Platinum, Pt”).
The limitations of claim 1 have been addressed above.
Regarding claim 2, Qin teaches the nano structure includes an icosahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 3, Qin teaches the nano structure includes an octahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which 
Regarding claim 4, Qin teaches the nano structure includes a prism frame (¶ 85). A hexagonal prism is a type of prism and Qin therefore renders the claimed shape obvious. The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Qin does not expressly teach each of the faces of the prism is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore prism with faces having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 5, Qin teaches the nano structure includes a cubic frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {100} facet, Qin 
Regarding claim 6, Qin teaches the nano structure includes a decahedral frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 13, Qin teaches the frame thickness of 1-10 atomic layers (¶ 84) which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-4.0 nm (¶ 84), which overlaps the claimed range creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 19, Qin teaches a largest dimension of the frame is 10 to 300 nm (¶ 85) which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1, further in view of Xie et al. (US 2015/0069015) as evidenced by Sargent-Welch (“Table of Periodic Properties of the Elements”).
The limitations of claim 1 have been addressed above. Qin does not expressly teach Rh or Ir nanocages.
Regarding claim 9, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Rh in the nano-frame of Qin because Xie teaches the Rh can be replaced by other platinum group metals including platinum and palladium (¶ 39), which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Rh nanostructures are desirable for their respective applications in cataysis, plasmonics and biomedicine (¶ 6).
Regarding claim 10, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the 
Regarding claim 11, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest 
Regarding claim 12, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have an octahedral shape (¶ 25). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin. It would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 12PM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784